DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claim 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing a green body part and a green body part, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2022.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/20/2021 and 10/15/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5  is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jianxin Liu, [US2009/0007724Al].

Regarding claims 1, Liu teaches in powder metallurgy various processes are used to consolidate metal powder into a shaped metal powder body at or near room temperature and/or then heat treating the metal powder body to consolidate it into a useable coherent article. During this heat treatment, one or more physical phenomena occur to accomplish this consolidation like atomic diffusion and surface tension mechanisms. Liu further teaches a liquid phase is formed during the heating which promote sintering and/or on cooling form an interparticle cement (binding). Particle cementation (binding) may also occur by infiltrating a liquid metal into the metal powder body during the heat treatment and in some cases, the consolidation is aided by, or results from, a chemical reaction that occurs as the metal powder body is heat treated [0002]. 
With the above teaching available in the art, Liu discloses a liquid solution ( a binder solution) comprising at least a solvent and a dissolved metallic salt ( metal precursor) is added to a metal powder to be consolidated. During heat treatment of the metal powder body, the metal salt decomposes to form metal nanoparticles ( fugitive metal precursor) on the metal powder particles and in the interstices between metal powder particles. The metal nanoparticles metallurgically bond to the metal powder particles and to one another, thereby strengthening the metal powder body. Because of the high surface energy and activity of the metal nanoparticles, this metallurgical bonding occurs at lower temperatures than those at which the metallurgical mechanism or mechanisms occur that consolidate the metal powder body into a coherent article [0008]. Liu teaches that preferred precursors decompose or otherwise result in the formation of metallic nanoparticles during the processing of the metal powder body into a coherent article and preferably, the other decomposition or reaction products from the precursor are substantially fugitive, that is to say that they substantially exit the metal powder body prior to it becoming a coherent article [Section 0015]. Liu also discloses the conventional thermoplastic binder and the precursor metal solution are combined and simultaneously added to the metal powder. For example, where the metal powder body is formed by three-dimensional printing, it is preferred that the conventional binder and the precursor solution be combined into the liquid to form the metal powder body [Section 0027].
Liu further discloses few examples like Example 4, wherein a binder solution comprising a metal precursor (a fugitive metal precursor) of nickel acetate, Ni(CH3CO2)2 in an amount of 17.2 grams which is 14.37% (calculated value and details of calculation has been shown in the “Calculation” section after the prior art rejection of this office action) based on a total weight of the binder solution [Section 0035 and Example 2] ; a thermoplastic binder comprising one or more thermoplastic polymer strands, PVP-K, which represents a series of homopolymer of vinyl pyrrolidone, exists in a powder form and is soluble in water and a variety of organic solvents. PVP-K cures at about 150° C. by cross linking to become PVP-P, polyvinyl polypyrrolidone [Section 0040 and Example 4]  and a solvent water (100 ml of distilled water) [Section 0035 and Example 2], wherein the fugitive metal precursor and the thermoplastic binder are dissolved in the solvent [Section 0035, 0040 Example 2 and 4].
Therefore, Liu’s binder solution meet the compositional limitation as recited in the claim 1 and the amount of a fugitive metal precursor falls within the range as recited in the claim 1. Therefore, it is anticipatory when the prior art is within a claimed range. See MPEP § 2131.03 [I and II].  

Regarding claims 2, Liu discloses a binder solution comprising a metal precursor (a fugitive metal precursor) of nickel acetate, Ni(CH3CO2)2 in an amount of 17.2 grams which is 14.37% based on a total weight of the binder solution [Section 0035 and Example 2] 
Therefore, Liu’s binder solution comprises the amount of a fugitive metal precursor falls within the range as recited in the claim 2. Therefore, it is anticipatory when the prior art is within a claimed range. See MPEP § 2131.03 [I and II].  

Regarding claims 3, Liu discloses a binder solution comprising a metal precursor (a fugitive metal precursor) of nickel acetate, Ni(CH3CO2)2 [Section 0035, Example 2 and 4]  and copper acetate hydrate, Cu(CH3CO2)2.H2O [Section 0032, Example 2 and 3]. Both of Ni and Cu are transition metal which are from  one of the groups as recited in the claim 3. 

Regarding claims 5, Liu discloses the metal nanoparticle precursors are inorganic or organic metal salts [Section 0015] and in general, metal carboxylates are particularly preferred as precursors because of their high solubility in water and high metal content [Section0025]. Liu further discloses a binder solution comprising a metal salt of nickel acetate, Ni(CH3CO2)2 [Section 0035, Example 2 and 4]  and copper acetate hydrate, Cu(CH3CO2)2.H2O [Section 0032, Example 2 and 3] which are from the group of carboxylates as recited in the claim 3.  

Regarding claims 8, Liu also discloses the use of a thermoplastic polymer binder that is conventionally employed in powder metallurgy to impart strength to the metal powder body and the metal precursor solution are combined and simultaneously added to the metal powder, where the metal powder body is formed by three-dimensional printing. Examples of such thermoplastic polymer strands is selected from the group consisting of polyvinyl alcohol (PVA), polyacrylic acid (PAA) [Section 0027], which are from the groups as recited in the claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianxin Liu, [US2009/0007724Al] and further in view of Wolfgang Kollenberg [US9908819 B1].

Regarding claims 4, Liu discloses a binder solution comprising a metal precursor of nickel acetate, Ni(CH3CO2)2 [Section 0035, Example 2 and 4]  and copper acetate hydrate, Cu(CH3CO2)2.H2O [Section 0032, Example 2 and 3]. Although Liu does not explicitly discloses his metal precursor is an organometallic compound, but by definition any ordinary skill in the art knows an organometallic compound is any member of a class of substances containing at least one metal-to-carbon bond in which the carbon is part of an organic group.  Here both Ni and Cu are metals while acetate and acetate hydrate are part of organic group having metal-to-carbon bond. However, Liu does not disclose the organometallic compound comprising of ferrocene, cobaltocene, iron pentacarbonyl, or a combination thereof.
On the other hand, Kollenberg discloses a binder solution (a solidifying composition) comprising an organo element compound, wherein the same has at least one atom which is not C, Si, H, 0, or N, and this atom is bonded to at least one organic moiety, an organic binder, and a solvent [Col 3 Line 3-10]. Kollenberg also discloses the organo element compound can preferably be an organometallic compound which has one metal atom which is selected from the different element (see the ref for list of metals) and preferably be a complex organometallic compound. The complexing agents can be selected from the group containing carbonyl-, alkyl-, alkylidene- or combinations of the same and the  organometallic compound can preferably be an organic salt, the anion of which is derived from organic acids. [Col 4 Line 10-22]. Kollenberg teaches if a thermal treatment is added, the organo element compound is converted into inorganic metallic or non-metallic compounds, by way of example, it is possible to influence properties such as color, strength, hardness, electrical conductivity, heat conductivity, thermal expansion, magnetic properties, piezo-electric properties, inductive properties, capacitive properties, or optical properties with locational accuracy. According to Kollenberg additional advantages are that it is possible with this approach to realize properties of profiles, jumps, or gradients which are desired for aesthetic or technical reasons, in any manner desired [Col 3 Line 30-40]. Finally, Kollenberg discloses an example of different organometals among which one of these is iron pentacarbonyl which is one of the organometallic  compounds recited in the Claim 4. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have organometallic compound from Kollenberg’s teaching to modify Liu to have a powdered material product with the desired properties. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianxin Liu, [US2009/0007724Al] and further in view of Emanuel Sachs et.al [WO1999015293A1].

	Regarding claims 6, all the dissuasion regarding claim 1 and claim 5 are applicable for claim 6. Liu discloses the metal precursors are inorganic or organic metal salts [Section 0015] and examples of  metal carboxylates like nickel acetate, Ni(CH3CO2)2 [Section 0035, Example 2 and 4]  and copper acetate hydrate, Cu(CH3CO2)2.H2O [Section 0032, Example 2 and 3]. However, Liu does not disclose any salt that comprises any of the salt listed in the claim 6. 
	On the other hand, Sachs discloses a binder solution comprising a metal precursor as a salt dissolved in a solution [Abstract]. According to Sachs, a binder originating from a metal salt has a great
potential for low shrinkage, particularly as compared to a sintered part. With a metal or salt coating at the necks providing the interparticle strength [Page 21 line 5-8] and improved mechanical properties [Page 22 line 16-28]. Sachs discloses an example of a binder comprising copper nitrate-polyacrylic acid (PAA) solution prepared in a proportion 93 vol % of 1.75 molar water solution of copper nitrate (Cu(NO3 ) 2 '3H2O) and 7 vol % of PAA solution (5 wt.% H2O and of 65 wt.% PAA) is added to the Mo powder to make a product from the Mo powder. The average molecular weight of the used PAA is approximately 2000. Sachs further teaches when this copper nitrate-PAA solution is administered to the powder bed, allows to infiltrate and dries. The printed part is then removed from the powder bed and PAA in the binder provides the necessary green strength. Later when it is heated, during the heat treatment PAA burns out and copper nitrate reduces to copper oxide (CuO) which reduces to copper. Copper melts and binds with the Mo powder [Page47 Line 1-30]. 
	Sachs also teaches examples of different salt binders such as silver nitrate [Page41 Line 20], copper nitrate [Page42 Line 22], nickel nitrate, [Page43 Line 14] as required for different application. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have metallic salt from Sachs’s teaching to modify Liu to have a powdered material product with less shrinkage and better mechanical properties. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianxin Liu, [US2009/0007724Al], Toivo T. Kodas [US20030180451Al] and further in view of Emanuel Sachs et.al [WO1999015293A1].

Regarding claims 7, all the discussion regarding claim 1 are applicable for claim 7. Liu discloses the metal precursors a thermoplastic binder and a solvent, however Liu is silent about the molecular weight of the polymer. 
Kodas teaches a binder solution comprising metal precursors and a thermoplastic polymer. Kodas also teaches thermoplastic polymers are characterized by being fully polymerized. They do not take part in any reactions to further polymerize or cross-link to form a final product. Typically, such thermoplastic polymers are melt-cast, injection molded or dissolved in a solvent and examples of such polymer include polyimide films, ABS plastics, vinyl, acrylic, styrene polymers of medium or high molecular weight. However, Kodas does not specify any value or range for the molecular weight.  
	On the other hand, Sachs discloses a binder solution comprising copper nitrate-polyacrylic acid (PAA) solution prepared in a proportion 93 vol % of 1.75 molar water solution of copper nitrate (Cu(NO3 ) 2 '3H2O) and 7 vol % of PAA solution (5 wt.% H2O and of 65 wt.% PAA) is added to the Mo powder to make a product from the Mo powder. Sachs further discloses the average molecular weight of the used PAA is approximately 2000.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a molecular weight of a polymer binder from Sachs’s teaching and Kodas’s teaching to modify Liu to have a binder solution with a non-reactive polymer, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.]. 


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianxin Liu, [US2009/0007724Al], Wolfgang Kollenberg [US9908819 B1] and further in view of Toivo T. Kodas [US20030180451Al].

Regarding claims 9, Liu discloses a binder solution comprising a metal precursor, a thermoplastic binder and a solvent, however does not disclose the viscosity value of the binder solution.  
On the other hand, Kollenberg discloses a binder solution (a solidifying composition) comprising an organo element compound, an organic binder (thermoplastic polymer), and a solvent [Col 3 Line 3-10]. Kollenberg teaches the binder must ensure that the powder particles "glue" to each other, and the green body acquires sufficient solidity. When the solidifying composition (binder) is applied,  printing head, it must not run, and must exactly form the given contour. For this, it is necessary that the solidifying composition reacts with few particles in the powder bed in a short time. The fraction of the organic additives should preferably be so small that no separate unbinding process is necessary. The goal is to be able to sinter the "printed" green body immediately after removal from the powder bed [Col 14 Line 36-46].  Kollenberg teaches that preferably the viscosity is in a range of 5 to 50 cP (mPas·s), at 20° C. and 1 bar [Col 16 Line 32-37]. Although it is obvious to ordinary skill of the art to understand that the viscosity is related to flowability of the liquid binder. However, Kollenberg does not disclose the reason of this range of viscosity.
Kodas teaches a need for low viscosity metal precursor compositions for the fabrication of conductive features for use in electronics, displays, and other applications. Kodas teaches there is a need for precursor compositions that have low processing temperatures to allow deposition onto organic substrates and subsequent heat treatment. It would also be advantageous if the compositions could be deposited with a fine feature size, such as not greater than 100 μm, while still providing electronic features with adequate electrical and mechanical properties [Section 0016]. Kodas teaches viscosity should be preferably not greater than about 50 centipoise [[Section 0016]. Finally, Kodas discloses some example like Example 36, 38, 39 and 40 wherein a silver acetate organometallic precursor and a polymer binder solution has viscosity of 10-16.9 cP. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have viscosity from either Kollenberg or Kodas teaching to modify Liu to have a binder solution with desired flowability properties, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.]. 

Calculation
Liu discloses in Example 2 and Example 4, amount of nickel acetate, Ni(CH3CO2)2 is 17.2 grams, amount of distilled water is 100 ml when converted to mass, the amount of water is 100 grams and amount of PVP-K is 2.5 grams. Therefore wt.% of each substance based on a total weight of the binder solution will be as shown on the 3rd column in the table below.  

Substance
mass (gm)
wt. %
Metal precursor (Ni-acetate)
17.2
14.36926
Polymer (PVP-k)
2.5
2.088555
Solvent (Water)
100
83.54219
Total wt. of the solution
119.7
100




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736